UNITED STATES DISTRICT COURT                                     EASTERN DISTRICT OF TEXAS


UNITED STATES OF AMERICA                             §
                                                     §
versus                                               §            CASE NO. 1:17-CR-151
                                                     §
MOHAMED IBRAHIM AHMED (1)                            §

                                   MEMORANDUM AND ORDER

         Pending before the court is Defendant Mohamed Ibrahim Ahmed’s (“Ahmed”) Motion for

Appointment of Interpreter Rule 28 of Court Interpreter’s Act (“CIA”) (#117), wherein he

requests that the court appoint him an Arabic speaking interpreter pursuant to 28 U.S.C. § 1817

[sic].1 Having considered the pending motion, the record, and the applicable law, the court is of

the opinion that the motion should be granted in part.

         Ahmed contends that

         [a]n Arabic speaking interpreter is necessary so that Defendant can communicate
         with potential witness [sic] (both favorable and hostile); subpoena witnesses and
         force discovery/records/files via Subpoena Duces Tecum; and to just listen
         to/understand what is being said in & around him during trial courtroom
         proceedings.

Title 28 of the United States Code § 1827(d)(1) provides that the Court

         shall utilize the services of the most available certified interpreter, or when no
         certified interpreter is reasonably available, as determined by the [court], the
         services of an otherwise qualified interpreter, in judicial proceedings instituted by
         the United States, if the [court] determines on [its] own motion or on the motion
         of a party that such party (including a defendant in a criminal case), or a witness
         who may present testimony in such judicial proceedings:

         (A)       speaks only or primarily a language other than the English language; or




         1
             The operative sections of the CIA are codified in 28 U.S.C. §§ 1827, 1828.
        (B)    suffers from a hearing impairment (whether or not suffering also from a
               speech impairment)

       so as to inhibit such party’s comprehension of the proceedings or communication
       with counsel or the [court], or so as to inhibit such witness’ comprehension of
       questions and the presentation of such testimony.

“A reading of § 1827(d)(1) clearly indicates to this court that the CIA is applicable only ‘in

judicial proceedings instituted by the United States.’” United States v. Lira-Arredondo, 38 F.3d

531, 533 (10th Cir. 1994) (quoting 28 U.S.C. § 1827(d)(1)). The CIA defines a “judicial

proceeding” as “all proceedings, whether criminal or civil, including pretrial and grand jury

proceedings . . . conducted in, or pursuant to the lawful authority and jurisdiction of a United

States district court.” 28 U.S.C. § 1827(j). Generally, courts have limited the CIA’s application

to the oral interpretation of in-court proceedings. See Taniguchi v. Kan P. Saipan, Ltd., 566 U.S.

560, 571 (2012) (“Congress was dealing only with oral translation in the Court Interpreters Act

and that it intended to use the term ‘interpreter’ throughout the Act in its ordinary sense as

someone who translates the spoken word.”); Extra Equip. E Exp. Ltda. v. Case Corp., 541 F.3d

719, 727 (7th Cir. 2008) (“An interpreter as normally understood is a person who translates living

speech from one language to another. He is a type of translator, but the translator of a document

is not referred to as an interpreter.”), cert. denied, 555 U.S. 1175 (2009); United States v.

Acuna-Navarro, 90 F. App’x 308, 312 (10th Cir.) (CIA does not apply to post-plea debriefing),

cert. denied, 542 U.S. 927 (2004); United States v. Lopez-Escobar, 74 F.3d 1237 (5th Cir. 1995)

(noting that the CIA does not appear to require that the court furnish an interpreter to translate the

Government’s exhibits); Lira-Arredondo, 38 F.3d at 533 (“Reading the CIA as a whole, we reject

Defendants’ contention that the CIA is applicable to instances where the government prepares



                                                  2
transcripts outside of judicial proceedings during the course of a criminal investigation and

thereafter offers them into evidence at trial.”).

        Here, Ahmed contends that his primary language is Arabic. For purposes of the CIA, the

court will presume this to be true. Accordingly, an Arabic interpreter will be available to assist

Ahmed at any pretrial proceeding, trial, or post-trial proceeding. The CIA, however, does not

require the court to furnish an interpreter to assist Ahmed with subpoenaing witnesses or

requesting, preparing, or reviewing discovery.2




        2
          The court also considered whether Due Process requires that the court appoint a translator or
interpreter to assist Ahmed outside of the “judicial proceedings.” Courts that have considered the issue
have held that a defendant does not have the constitutional right to have court documents translated into
his native language. See Mendoza v. United States, 755 F.3d 821, 828 (7th Cir. 2014); United States v.
Celis, 608 F.3d 818, 841 (D.C. Cir.), cert. denied, 562 U.S. 1052 (2010); United States v. Gonzales, 339
F.3d 725, 729 (8th Cir. 2003). Moreover, to the extent that due process may, in some extreme
hypothetical case, require the translation of court documents, the failure to provide such a translator here
would not be fundamentally unfair given Ahmed’s apparent ability to read and understand English. Cf.
Prince v. Beto, 426 F.2d 875, 877 (5th Cir. 1970) (holding, pre-CIA, that utilizing the victim’s husband
as an interpreter was fundamentally unfair and, therefore, deprived the defendant of his right to due
process of law). Indeed, Ahmed has sent the court several pro se motions written in English, and, at the
Faretta hearing, Ahmed read a document written in English into the record. Nevertheless, when unique
circumstances exist, the court may, in its discretion, decide to provide written translations of key
documents. United States v. Mosquera, 816 F. Supp. 168, 174 (E.D.N.Y. 1993). Therefore, out of an
abundance of caution, the First Superseding Indictment has been translated into Arabic for Ahmed’s
benefit. The translated document is attached to this order and will be provided to Ahmed.

                                                     3
SIGNED at Beaumont, Texas, this 21st day of November, 2019.




                              ________________________________________
                                          MARCIA A. CRONE
                                   UNITED STATES DISTRICT JUDGE




                                   4
